                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ISAAC NARANJO                                   :          CIVIL ACTION
                                                :
    v.                                          :          No. 13-7383
                                                :
BRIAN COLEMAN, et al.                           :

                                           ORDER

         AND NOW, this 14th day of February, 2019, upon careful consideration of pro se

Petitioner Isaac Naranjo’s Amended Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus,

and after independent review of the August 10, 2017, Report and Recommendation of United

States Chief Magistrate Judge Linda K. Caracappa and Naranjo’s objections thereto, it is

ORDERED:

         1.    Naranjo’s Motion for Leave to File Amended Objections to Claims Three, Four,

Five, and Nine (Document 62) is GRANTED insofar as the Court will consider the arguments set

forth in the amended objections and the Clerk of Court shall deem the amended objections filed;

         2.    Naranjo’s Motion for Leave to File Amended Objections to Claims Three and

Five (Document 64) is GRANTED insofar as the Court will consider the arguments set forth in

the second amended objections and the Clerk of Court shall deem the amended objections filed;

         3.    Naranjo’s objections (Documents 58, 62, and 64) are OVERRULED 1;



1
  In March 2003, following a jury trial, pro se Petitioner Issac Naranjo was convicted of various
offenses stemming from an incident where he repeatedly stabbed his ex-girlfriend. In December
2013, Naranjo filed a Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2254 challenging
his conviction and sentence. The Court referred Naranjo’s petition to United States Chief
Magistrate Judge Linda K. Caracappa for a report and recommendation. The Report and
Recommendation (the First R&R) recommended that the petition be dismissed without prejudice,
finding it premature as Naranjo had not exhausted his state court remedies after the Pennsylvania
Superior Court had vacated his sentence and remanded his case for resentencing. On March 30,
2015, the Court entered an Order adopting the First R&R, dismissing Naranjo’s petition without
prejudice, and denying a certificate of appealability.
        In May 2015, Naranjo filed a notice of appeal and application for certificate of
appealability in the Third Circuit Court of Appeals. The Third Circuit granted the certificate of
appealability, finding Naranjo could proceed with two conviction-related claims that were
exhausted, and subsequently vacated the dismissal of the petition and remanded the case back to
this Court.
        On April 25, 2016, The Court granted Naranjo leave to file an amended petition asserting
newly exhausted claims related to his sentence (the Amended Petition). The Court then referred
the case to Judge Caracappa for the preparation of a second report and recommendation. The
second Report and Recommendation (the Second R&R) recommended dismissal of the
Amended Petition without an evidentiary hearing because Naranjo’s claims were correctly
decided by the Pennsylvania Superior Court, and are non-cognizable on federal habeas review as
state law claims, and procedurally defaulted. On September 14, 2017, Naranjo filed objections to
the Second R&R’s findings of fact and conclusions of law pursuant to 28 U.S.C. § 636(b)(1).
        Since filing his initial objections, Naranjo has filed two additional motions seeking to
amend certain portions of his initial objections. See Mot. for Leave to File Am. Objs. to Claims
Three, Four, Five, and Nine [hereinafter Pet.’s First Am. Objs.]; Mot. for Leave to File Am.
Objs. to Claims Three and Five [hereinafter Pet.’s Second Am. Objs.]. Although these amended
objections were filed outside of the 14-day period for Naranjo to timely object to the Second
R&R, see Local R. Civ. P. 72.1(IV)(a), the Court will nevertheless consider them, see Perez-
Barron v. United States, No. 09-0173, 2010 WL 3338762, at *1 (W.D. Pa. Aug. 23, 2010)
(considering objections to a report and recommendation even though they were untimely filed).
        Pursuant to 28 U.S.C. § 636(b)(1), this Court reviews de novo “those portions of the
report or specified proposed findings or recommendations to which objection is made.” In his
lengthy objections, Naranjo objects to all of Judge Caracappa’s findings in the Second R&R. See
Pet.’s Objs. (objecting to all nine of Judge Caracappa’s findings in eight objections). Thorough
review of Naranjo’s objections, however, demonstrates they are merely duplicative of the
arguments he raised before Judge Caracappa. Compare Am. Pet., Mem. of law in Supp. of Pet.,
and Pet.’s Reply, with Pet.’s Objs., Pet’s First Am. Objs., and Pet.’s Second Am. Objs. Upon de
novo review of the record, and in light of the fact that Judge Caracappa has already considered
and addressed the arguments set forth in the objections, Naranjo’s objections are overruled for
the reasons stated in the Second R&R. The Court will nevertheless briefly address Naranjo’s new
claim that Judge Caracappa exhibited bias toward him in the Second R&R.
        Throughout his objections, Naranjo makes blanket assertions that Judge Caracappa is
“clearly bias[ed] against [him].” Pet.’s Objs. 7, 38. Despite this contention, the Court finds
nothing in the Second R&R suggesting that Judge Caracappa exhibited bias toward Naranjo. On
the contrary, review of the Second R&R demonstrates that Judge Caracappa provided a detailed
analysis of Naranjo’s arguments, which were supported by relevant portions of the record. It
appears to the Court that Naranjo’s allegation of bias stems from Judge Caracappa’s
recommendation to deny Naranjo’s habeas petition. As the Third Circuit has recognized,
however, judicial rulings alone almost never constitute a valid basis for demonstrating bias, see,
e.g., Harriott v. City of Wilkes Barre, 640 F. App’x 191, 194 (3d Cir. 2016) (citing Liteky v.
United States, 510 U.S. 540, 555 (1994)), and Naranjo has not provided additional allegations
from which the Court could find bias. Accordingly, Judge Caracappa’s Second R&R is approved
and adopted, and Naranjo’s Amended Petition is denied.


                                                2
       2.      The August 10, 2017, Report and Recommendation (Document 50) is

APPROVED and ADOPTED;

       3.      Naranjo’s Amended Petition for Writ of Habeas Corpus (Document 29) is

DENIED;

       4.      A certificate of appealability shall not issue, as Naranjo has not made a substantial

showing of the denial of a constitutional right nor demonstrated that reasonable jurists would

debate the correctness of the procedural aspects of this ruling, see 28 U.S.C. § 2253(c)(2); Slack

v. McDaniel, 529 U.S. 473, 483-84 (2000);

       5.      Naranjo’s Motion to Appoint Counsel (Document 63) is DISMISSED as moot;

and

       6.      Naranjo’s Motion for Order to Compel an Officer of U.S. or Any Agency Thereof

to Perform Their Duty (Document 66) is DISMISSED as moot.



                                                     BY THE COURT:



                                                     /s/ Juan R. Sánchez .
                                                     Juan R. Sánchez, C.J.




                                                 3
